Citation Nr: 0200652	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-09 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of right knee chondromalacia patella, rated as 
10 percent disabling.  

2.  Evaluation of left knee chondromalacia patella, rated as 
10 percent disabling.  

3.  Evaluation of lumbar spine hyperextension injury, rated 
as 10 percent disabling from July 1, 1996 and as 20 percent 
disabling from October 4, 1999.  

4.  Evaluation of genital herpes, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1974 to June 
1996.  

He filed his an original compensation claim in June 1996.  At 
issue are the appropriate levels of compensation for the 
disabilities listed on the cover page, which were originally 
rated by the Department of Veterans Affairs (VA) Regional 
Office (RO) in November 1996 as noncompensable effective from 
July 1, 1996.  As a consequence of RO rating decisions since 
then, the four disabilities at issue, including the lumbar 
spine disability, have been rated as 10 percent disabling 
effective from July 1, 1996.  Effective from October 4, 1999, 
the lumbar spine disability is rated as 20 percent disabling.  

In August 2001, the RO service-connected major depression and 
assigned it a noncompensable rating.  On page three of the 
representative's December 2001 brief, disagreement with the 
RO's determination has been expressed.  However, a notice of 
disagreement must be filed with the notifying office, which 
in this case is the RO.  38 C.F.R. § 20.300 (2001).  
Accordingly, this matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The veteran's service-connected right knee chondromalacia 
patella does not approximate knee flexion limited to 30 
degrees.  

2.  The veteran's service-connected left knee chondromalacia 
patella does not approximate knee flexion limited to 30 
degrees.  

3.  Prior to October 4, 1999, the veteran's lumbar spine did 
not have or approximate muscle spasm on extreme forward 
bending or unilateral loss of lateral spine motion in a 
standing position or moderate limitation of motion.  

4.  Since October 4, 1999 and prior to March 14, 2001, the 
veteran has had moderate limitation of motion of his lumbar 
spine.

5.  Since March 14, 2001, the veteran has had severe 
limitation of motion of his lumbar spine.

6.  The veteran has occasional genital herpes outbreaks on 
his penis.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for left knee chondromalacia patella have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5260 (2001).

3.  The criteria for a disability rating in excess of 10 
percent for lumbar spine hyperextension injury prior to 
October 4, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5292, 5295 (2001).

4.  The criteria for a disability rating in excess of 20 
percent for lumbar spine hyperextension injury from October 
4, 1999 and prior to March 14, 2001 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5292, 5295 (2001).

5.  The criteria for a 40 percent rating for lumbar spine 
hyperextension injury from March 14, 2001 are met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Codes 5292, 5295 (2001).

6.  The criteria for a disability rating in excess of 10 
percent for genital herpes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7803 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA before they were enacted, VA's duties 
have been fulfilled nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions, and that he has been provided a statement of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claim and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decision, statement of the case, 
and letters sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2000); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  All pertinent identified 
existing obtainable evidence necessary for the determination 
of the claim appears to be of record, and he has been advised 
as recently as October 2001 that he has the right to submit 
additional evidence.  There are of record service and VA 
medical records relating to his claims.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

VA utilizes a rating schedule that is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (2001).

At issue are the RO's determinations on the veteran's 
original compensation claims that the disabilities at issue 
are no more than 10 percent disabling effective from July 1, 
1996, and that additionally the lumbar spine disability is no 
more than 20 percent disabling effective from October 4, 
1999.  The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection, in a situation where he filed his claims within a 
year after service discharge.  Since he was discharged in 
June 1996, the evidence since then is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

The Board concludes that the knee and herpes disabilities 
have not significantly changed during the claim period and so 
uniform evaluations are appropriate for them.  The Board 
concludes that the lumbar spine disability has changed again 
during the rating period, on March 14, 2001.  An additional 
staged rating for it is therefore warranted.  

Next, preliminary review of the record does not reveal that 
the RO expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001) for any of the 
claims on appeal.  This regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance.  

However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  The Board notes that there has been no 
time lost from work and that there have been no 
hospitalizations due to the disabilities at issue.  Having 
reviewed the record with these mandates in mind, the Board 
finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).

Factual background

The veteran was treated for knee problems on several 
occasions in service.  In September 1978, it was felt that he 
might have a mild collateral ligament strain.  In June 1979, 
he complained of knee pain and the orthopedist's assessment 
was chondromalacia patella.  

He was also treated for a low back injury in service in 
September 1976 which was assessed by a service health care 
provider as low back ache.  

Service testing in May 1992 confirmed that the veteran had 
the herpes simplex II virus.

On service evaluation in April 1995, the veteran reported a 
history of low back pain 10 years ago with a complete 
recovery, and then upper back pain currently for five hours.  
While wrestling with his son on the evening of treatment, he 
felt a snap/pop in his back which had become progressively 
more painful.  Clinically, he had tenderness and spasm in his 
right paravertebral region.  Straight leg raising was 
positive at 75 degrees on the right.  Deep tendon reflexes 
were 1+ and equal and there was no sensory loss in the 
extremities.  The assessment was back sprain.  

On VA examination in September 1996, the veteran complained 
of frequent knee pain.  Clinically, he was able to perform a 
stair step exercise.  He was also able to do a full squat 
deep knee bend without pain or difficulty with either knee.  
The knee joints were stable bilaterally.  X-rays of the knees 
were normal.  The diagnosis was chronic knee strain, 
bilateral and mild.  The veteran also complained of recurring 
localized back pain.  Clinically, he easily touched his toes, 
bent at the waist, flexed backward, rotated, and flexed right 
and left through the full normal range of motion routine.  
Gait, stance, and balance were all normal.  The diagnosis was 
musculoskeletal low back pain.

The veteran also reported at the time of the September 1996 
VA examination that he had had herpes flare ups four times 
per year.  Clinically, his penis was that of a normal 
circumcised adult male.  The diagnosis was genital herpes, 
quiescent stage.

An April 1999 VA discharge summary indicates that the 
veteran's motor was 5/5 in his lower extremities, with 
sensation intact, and that he had 2+ deep tendon reflexes  in 
his lower extremities.  

On VA examination in October 1999, the veteran reported that 
he continued to have knee pain and difficulty with driving 
because knee pain interfered with using the clutch and brake 
pedals.  Currently, his place of work was on the second floor 
of a building, and he used the elevator because of knee pain.  
He thought his knees were becoming gradually worse.  
Clinically, the right knee extended to zero degrees and 
flexed to 113 degrees.  The left knee extended to zero 
degrees and flexed to 92 degrees.  There seemed to be mild 
pain on flexion of both knees, especially the left knee.  
Lachman test for cruciate ligament injury was negative 
bilaterally.  McMurray test for cartilage injury was negative 
bilaterally.  The stability of both knees was noted to be 
good.  The patellar grinding test was positive on both sides.  
The strength of both knees was estimated to be about 3/5.  
The veteran attributed the weakness of his knees to the 
inability to exercise because of knee pain.  No swelling or 
deformity was noted of either knee and both knees measured 
14.5 inches in circumference.  

The veteran reported that he continued to have intermittent 
back pain which was worse some days than others.  He was not 
sure whether it was becoming worse.  Clinically, his lumbar 
spine flexed to 74 degrees with slight pain, extended to 24 
degrees with slight pain, right lateral flexed to 35 degrees, 
left lateral flexed to 27 degrees with pain, and right 
rotated to 33 degrees.  Left rotation was to 28 degrees with 
pain.  His gait was slow but normal.  He was able to stand on 
both his toes and heels without difficulty.  He had 
difficulty assuming the squatting position and arising and 
was noted to use a chair with his hands to accomplish this.  
There was pain on percussion of the lumbar spine area.  No 
spasm of the paraspinal muscles or sciatic notch tenderness 
was noted.  Reflexes of the lower extremities were normal, 
and straight leg raising was negative bilaterally.  The 
veteran used both arms of the chair to assist in arising from 
the sitting position.  He also arose with some difficulty 
from the supine position on the examining table.  He was well 
developed and in no apparent distress.  X-rays of the lumbar 
spine were normal.  The diagnosis was chronic lumbar strain.  

The veteran reported that he had had recurrences of genital 
herpes about every two to six months since service, lasting 
about 2 to 2 1/2 weeks.  His last episode was 2 or 2 1/2 
weeks ago.  He had been given a prescription by the VA 
Medical Center for Acyclovir as needed for herpes.  
Clinically, he had a few scarred areas of the shaft of his 
penis but there seemed to be no active evidence of herpes.  
The physician noted that as stated above, he was just 
recovering from an episode of herpes.  

On VA evaluation in March 2000, the veteran's strength was 
5/5 and he was in no acute distress.

On VA evaluation in December 2000, the veteran had a herpes 
simplex virus outbreak on his penis and he was requesting 
Acyclovir.  He stated that the outbreak started in the past 
week and that the last outbreak was 1 1/2 months ago.  He was 
taking Acyclovir as needed with good results.  

On VA examination in March 2001, stated that his knees were 
slightly worse than when he had had his last examination.  He 
was not taking any pain medication for his knees.  He stated 
that he did not climb stairs and used the elevator more 
frequently than usual.  Clinically, both knees extended to 
zero degrees.  Right knee flexion produced pain onset at 78 
degrees and was possible to 88 degrees.  Left knee flexion 
produced pain onset at 80 degrees and was possible to 88 
degrees.  McMurray and Lachman tests were negative.  The 
patellar grinding test was at least mildly positive 
bilaterally.  The cruciate ligaments were intact, with no 
effusion. noted.  Both knees measured 15.5 inches in 
circumference.  No deformities were noted.  The veteran was 
unable to squat because of his knees.  The strength of the 
extensors and flexors of the knees was about 3/5.  

The veteran felt that his back condition may have gotten 
worse.  He reported intermittent low back pain which was 
aggravated by bending, lifting, and twisting.  He did not use 
a cane or a brace.  Clinically, his spine flexed to 7 
degrees, extended to 15 degrees, right lateral flexed to 13 
degrees, and left lateral flexed to 20 degrees.  Its right 
rotation was to 28 degrees and its left rotation was to 24 
degrees.  There was a mild to moderate pain on all ranges of 
motion.  Posture and gait were normal.  He was able to stand 
on both toes and heels without difficulty.  There was mild to 
moderate pain on percussion of the lower lumbar area.  There 
was no muscle spasm or sciatic notch tenderness.  Sensation 
and deep tendon reflexes of the lower extremities were 
normal.  Straight leg raising was mildly positive.  The 
veteran was noted to have considerable difficulty lying on 
his back on the examining table because of the low back pain.  
He used the arms of the chair when he arose from the sitting 
position.  There was no evidence of sciatica or 
radiculopathy.  The mildly positive straight leg raising at 
that time was not felt to be diagnostic.  The veteran was 
working at a satellite television company answering telephone 
calls, and he had not taken any time off of work due to his 
back or knees.

The veteran stated that he was now having increased 
recurrences of genital herpes outbreaks.  They were now 
occurring about every two months.  The last episode was two 
weeks ago and it had subsided.  As noted on examination in 
October 1999, there were a few scattered scarred areas on the 
shaft of his penis.  No active lesions were noted at this 
time.

The diagnoses were intermittent genital herpes; right and 
left knee chondromalacia patella; and chronic lumbar strain.  

Analysis

The knees

The RO has considered the provisions of 38 C.F.R. § 4.71, 
Diagnostic Codes 5010, 5024, 5257, 5260, and 5261 and 
38 C.F.R. §§ 4.40 and 4.45 for the knee disabilities, 
indicating in essence that the right and left knee 
disabilities warrant 10 percent ratings each in light of 
functional impairment caused by pain on use.  See e.g., its 
August 1997 rating decision.  

A 20 percent rating can be assigned if there is limitation of 
motion approximating limitation of leg extension to 15 
degrees or limitation of leg flexion to 30 degrees.  
38 C.F.R. §§ 4.40, 4.45, 4.71, Diagnostic Codes 5260 and 
5261.

A higher evaluation, however, may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to the absence of part or all of the 
necessary bones, joints, and muscles, or associated 
structures, or due to deformity or other pathology, or due to 
less or more movement than normal (including due to 
ligamentous relaxation), weakened movement, excess 
fatigability, incoordination, and pain on movement, swelling, 
or atrophy of disuse.  The applicable regulations and the 
prohibition against pyramiding in 38 C.F.R. § 4.14 (2001) do 
not forbid consideration of a higher rating based on 
functional limitation.  Id.  However, functional impairment 
must be adequately supported by clinical findings.  A little 
used part of the musculoskeletal system may be expected to 
show evidence of disuse either through atrophy, the condition 
of the skin, absence of normal callosity, or the like.  
38 C.F.R. §§ 4.40, 4.45.  

In consideration of 38 C.F.R. §§ 4.40, 4.45, and DeLuca, the 
Board notes that the veteran was able to do a stair step 
exercise and a full squat deep knee bend on VA examination in 
September 1996, and his motor was 5/5 on VA evaluation in 
April 1999.  He had only mild pain on flexion of the knees on 
VA examination in October 1999, his strength was about 3/5, 
and there was no swelling or deformity and both knees 
measured 14.6 inches in circumference.  While he had 
difficulty squatting and arising, he was able to accomplish 
this with help from his hands, and on VA evaluation in March 
2000, his strength was 5/5.  On VA examination in March 2001, 
he was not taking any pain medication for his knees, and he 
was unable to squat because of his knees, but his knee muscle 
strengths were about 3/5.

In this case, neither the limitation of motion criteria nor 
the functional impairment due to pain criteria is 
approximated for either knee.  In terms of the criteria 
indicated in Diagnostic Codes 5260 and 5261, on VA 
examination in October 1999, the veteran's knees extended to 
zero degrees without pain.  He had mild pain on flexion of 
both knees, and they flexed to 113 and 92 degrees, right and 
left respectively.  On VA examination in March 2001, his 
knees again extended to zero degrees without pain.  The right 
knee flexed to 88 degrees with pain having its onset at 78 
degrees, and the left knee flexed to 88 degrees with pain 
having its onset at 80 degrees.  Thus, higher ratings under 
either Diagnostic Code 5260 or 5261 are not warranted without 
resort to 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown. 8 
Vet. App. 202 (1995).  

Moreover, the degree of functional impairment present in each 
knee due to pain, as demonstrated by the clinical findings, 
is no more than is present in a knee which has limitation of 
flexion to 45 degrees.  His motor has been 5/5, 3/5, 5/5, and 
3/5, and he had no swelling or deformity on VA examination in 
October 1999.  In light of the above, higher ratings may not 
be assigned pursuant to 38 C.F.R. §§ 4.40, 4.45, and 4.71, 
Diagnostic Codes 5024, 5010, 5260, or 5261.

Next, a separate compensable rating may not be assigned under 
Diagnostic Codes 5257.  Since service discharge, the veteran 
has never complained of recurrent subluxation or lateral 
instability.  Moreover, on VA examination in September 1996, 
his knee joints were stable bilaterally, Lachman's test for 
cruciate ligament injury was negative, and the stability of 
both knees was noted to be good.  Lachman's was again 
negative on VA examination in March 2001, the ligaments were 
intact, and there was no effusion.  Although a separate 
rating may be assigned for instability or subluxation, the 
regulations require that such manifestations exist.  Based 
upon the entire record, there is no subluxation or 
instability.  Therefore, a separate evaluation under 
Diagnostic Code 5257 is not warranted.  

As the preponderance of the evidence is against disability 
ratings greater than 10 percent for each knee, the benefit of 
the doubt doctrine is not applicable, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The degree of disability present more nearly 
approximates the criteria for the ratings now assigned than 
the criteria for any higher ratings.  Accordingly, 
38 C.F.R. § 4.7 (2001) (provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned) is not 
for favorable application.

In light of the above, higher evaluations than 10 percent for 
each knee are not warranted.

Lumbar spine

The RO has rated the veteran's service-connected lumbar spine 
disability by analogy to 38 C.F.R. § 4.71, Diagnostic Code 
5295, lumbosacral strain.  That code provides for a 10 
percent rating when there is characteristic pain on motion, 
and a 20 percent rating when there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain; with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or with some of the above with 
abnormal mobility on forced motion.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5292 
provide for a 20 percent rating for moderate limitation of 
motion of the lumbar spine and a 40 percent rating for severe 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The first question is whether, before October 4, 1999, more 
than a 10 percent rating is warranted.  

Prior to October 4, 1999, the veteran did not have muscle 
spasm on extreme forward bending or unilateral loss of 
lateral spine motion in a standing position.  His September 
1996 examination revealed a full, easy, normal range of 
motion with no muscle spasm.  Moreover, there was not the 
equivalent of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position in light of the factors listed in 38 C.F.R. §§ 4.40 
and 4.45.  The veteran had a full, easy range of motion, and 
his gait, stance, and balance were all normal.  Moreover, he 
did not have or about as equally approximate moderate 
limitation of as he did slight limitation of motion.  In 
light of the above, a disability rating greater than 10 
percent for the lumbar spine disability prior to October 4, 
1999 is not warranted.  

The next question is whether, from October 4, 1999, more than 
a 20 percent rating is warranted for the lumbar spine 
disability.  At the time of the October 4, 1999 VA 
examination, the veteran had lumbar spine flexion to 74 
degrees with slight pain, extension to 24 degrees, right and 
left lateral flexion to 35 degrees and 27 degrees, 
respectively, and no spasm of the paraspinal muscles or 
sciatic notch tenderness.  He had more loss of lateral spine 
motion in a standing position on his left side than he did on 
his right, but did not have muscle spasm on extreme forward 
bending.  However, he had moderate limitation of motion of 
the lumbar spine, which warrants a 20 percent rating under 
Diagnostic Code 5292.  Since he did not have or approximate 
severe limitation of motion, a 40 percent rating is not 
warranted.  Moreover, in consideration of 38 C.F.R. §§ 4.40 
and 4.45, no more than a 20 percent rating is warranted.  The 
veteran's pain was described as slight on VA examination in 
October 1999.  The veteran's lumbar spine disability from 
October 4, 1999 more nearly approximates the criteria for a 
20 percent rating than it does for a 40 percent rating.  

Therefore, no more than a 20 percent rating is warranted from 
October 4, 1999 until March 14, 2001.  To this extent, the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent prior to March 14, 2001.

Next, 7 degrees of flexion was reported at the time of the 
March 2001 VA examination.  Extension was to 15 degrees, 
right and left lateral flexion were to 15 and 13 degrees, 
respectively, and right and left lateral rotation were to 24 
and 28 degrees, respectively.  Assuming the 7 degrees of 
flexion reported was not a transcription error, the Board 
concludes that the veteran's lumbar spine limitation of 
motion from March 14, 2001 has nearly approximated severe 
limitation of motion.  Accordingly, a 40 percent rating is 
warranted effective from March 14, 2001 under Diagnostic Code 
5292. 

A 40 percent rating is the maximum schedular rating under 
Diagnostic Code 5292 or 5295.  In light of the above, a 
higher rating in light of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca can not be assigned under either of these Diagnostic 
Codes.  Johnston v. Brown, 10 Vet. App. 80 (1997).  

As the preponderance of the evidence is against lumbar spine 
disability ratings higher than those indicated above, the 
benefit of the doubt doctrine is not applicable, and the 
claim may be granted only to the extent indicated.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The degree of disability present more nearly 
approximates the criteria for the ratings indicated in this 
decision than the criteria for any higher ratings.  
Accordingly, 38 C.F.R. § 4.7 (2001) (provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned) is not for favorable application.

Genital herpes

The RO originally rated the veteran's genital herpes by 
analogy to eczema, Diagnostic Code 7806, which provides for a 
10 percent rating with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, and a 30 
percent rating when there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  The evidence 
shows that he does not have constant exudation or itching, 
and that he does not have extensive lesions, and that he does 
not have marked disfigurement.  In light of the above, a 
higher rating under Diagnostic Code 7806 is not warranted.

The RO is currently rating the veteran's genital herpes by 
analogy to scars, under 38 C.F.R. § 4.118, Diagnostic Code 
7803, which provides for a 10 percent rating for superficial 
scars which are poorly nourished and have repeated 
ulceration.  Diagnostic Code 7803 does not have a higher 
rating.  As such, no more than a 10 percent rating is 
warranted under Diagnostic Code 7803.  

As the preponderance of the evidence is against a disability 
rating higher than 10 percent for genital herpes, the benefit 
of the doubt doctrine is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The degree of disability present more 
nearly approximates the criteria for the rating now assigned 
than the criteria for any higher ratings.  Accordingly, 
38 C.F.R. § 4.7 (2001) (provides that where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned) is not 
for favorable application.

In light of the above, a higher rating is not warranted.  

Additional matter

First, the Board has reviewed the rating schedule and can 
find no other Diagnostic Codes under which the disabilities 
at issue are more appropriately rated.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993) (en banc); Pernorio v. Derwinski, 2 
Vet. App. 625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).  Accordingly, that ends the inquiries under 
investigation.  


ORDER

Entitlement to a 40 percent evaluation for lumbar spine 
hyperextension injury from March 14, 2001 is granted, subject 
to VA rules governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia patella is denied.  Entitlement to 
an evaluation in excess of 10 percent for left knee 
chondromalacia patella is denied.  Entitlement to an 
evaluation in excess of 10 percent for lumbar spine 
hyperextension injury prior to October 4, 1999 is denied.  
Entitlement to an evaluation in excess of 20 percent for 
lumbar spine hyperextension injury from October 4, 1999 until 
March 14, 2001 is denied.  

Entitlement to an evaluation in excess of 10 percent for 
genital herpes is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

